1, wherein when the second fundamental channel of the second carrier is a common pilot channel, the program instructions, when executed by the processor, further cause the apparatus to:
send a demodulation reference signal using the second carrier on a non-overlapping spectrum between the second carrier and the first carrier, wherein the demodulation reference signal is used for data demodulation of the non-overlapping spectrum of the second carrier.
9.    (Previously Presented) The apparatus according to claim 1, wherein when the fundamental channel of the first carrier and the fundamental channel of the second carrier are physical downlink control channels, the program instructions, when executed by the processor, further cause the apparatus to:
send, on a physical downlink control channel of the first carrier, downlink control information of a physical downlink control channel of the second carrier using a cross-carrier scheduling technology; or send, on a physical downlink control channel of the second carrier, downlink control information of a physical control channel of the first carrier.
18. (Previously Presented) The non-transitory computer-readable storage medium according to claim 11, wherein when the second fundamental channel of the second carrier is a common pilot channel, the instructions, when executed by the computer hardware, further cause the apparatus to:

19. (Previously Presented) The non-transitory computer-readable storage medium according to claim 11, wherein when the fundamental channel of the first carrier and the fundamental channel of the second carrier are physical downlink control channels, the instructions, when executed by the computer hardware, further cause the apparatus to:
send, on a physical downlink control channel of the first carrier, downlink control information of a physical downlink control channel of the second carrier using a crosscarrier scheduling technology; or send, on a physical downlink control channel of the second carrier, downlink control information of a physical control channel of the first
earner.